UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (mark one) [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 [] Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 0-16075 PEOPLE’S LIBERATION, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 86-0449546 (I.R.S. Employer Identification No.) 1212 S. Flower Street, 5th Floor Los Angeles, CA 90015 (Address of principal executive offices) (Zip Code) (213) 745-2123 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 13, 2011, the issuer had 36,002,563 shares of common stock, par value $.001 per share, issued and outstanding. PEOPLE’S LIBERATION, INC. INDEX TO FORM 10-Q Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2011 and March 31, 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2011 and March 31, 2010 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II OTHER INFORMATION 33 Item 1A. Risk Factors 33 Item 6. Exhibits 33 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements PEOPLE’S LIBERATION, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, 2010 Assets (Unaudited) Current Assets: Cash and cash equivalents $ $ Restricted cash Due from factors Accounts receivable, net of allowance for doubtful accounts Inventories Prepaid expenses and other current assets Deferred income tax assets, current Total current assets Property and equipment, net of accumulated depreciation and amortization Trademarks, net of accumulated amortization Intangible asset Other assets Net deferred income tax asset, long-term Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable and accrued expenses $ $ Current portion of due to member Note payable to related parties - Income taxes payable Total current liabilities Long-Term Liabilities: Deferred lease obligations Due to member, net of current portion Note payable to related parties - Total long-term liabilities Total liabilities Stockholders’ equity: Common stock, $0.001 par value, 150,000,000 shares authorized; 36,002,563 shares issued and outstanding at March 31, 2011 and December 31, 2010 Additional paid-in capital Accumulated deficit (3,542,690 ) (5,453,514 ) Total stockholders’ equity Noncontrolling interest (2,133,293 ) (560,630 ) Total equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 3 PEOPLE’S LIBERATION, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Net revenue $ $ Cost of revenue Gross profit Selling, design and production General and administrative Total operating expenses Loss from operations (3,058,502 ) (917,008 ) Interest expense, net (40,775 ) (40,322 ) Litigation settlement, net - Total other income (expense) (40,322 ) Income (loss) before income taxes (957,330 ) Provision for income taxes Net income (loss) (979,930 ) Noncontrolling interest in subsidiaries’ earnings (1,572,663 ) (436,526 ) Income (loss) attributable to common stockholders $ $
